> > > > > > > > > > > > >                                                                                                                                                                                
> > > > > > > > > > > > >                                                                                                                    
> > > > > > > > > > > > > Exhibit 10.1

AMENDMENT NO. 1

TO THE

PARKWAY PROPERTIES, INC.

2010 OMNIBUS EQUITY INCENTIVE PLAN

 

 

 

                WHEREAS, the Parkway Properties, Inc.  2010 Omnibus Equity
Incentive Plan (the "Plan") authorizes the Board of Directors of Parkway
Properties, Inc. (the "Company") to amend the Plan, and

                WHEREAS, the Board of Directors has determined to amend the
provisions of the Plan applicable upon a change in control of the Company,

                NOW, THEREFORE, the Plan is amended as follows, effective as of
the effective date of the Plan:

                1.     Section 15 is amended to read as follows:

                    15.             Change in Control.

(a)                 Impact of Event.  Notwithstanding any provision of the Plan
to the contrary, in the event of a Change in Control, the  provisions of this
Section 15 shall apply except to the extent an Award Agreement provides for a
different treatment (in which case the Award Agreement shall govern and this
Section 15 shall not be applicable):

(i)                   If and to the extent that outstanding awards under the
Plan (A) are assumed by the successor corporation (or an affiliate of the
successor) or continued or (B) are replaced with equity awards that preserve the
existing value of the awards at the time of the Change in Control and provide
for subsequent payout in accordance with a vesting schedule and Performance
Goals, as applicable, that are the same or more favorable to the Participants
than the vesting schedule and Performance Goals applicable to the awards, then
all such awards or such substitutes for them shall remain outstanding and be
governed by their respective terms and the provisions of the Plan subject to
Section 15(a)(v).

(ii)                 If and to the extent that outstanding awards under the Plan
are not assumed, continued, or replaced in accordance with Section 15(a)(i),
then upon the Change in Control the following treatment (referred to as
"Change-in-Control Treatment") shall apply to such awards: (A) outstanding
Options and SARs shall immediately vest and become exercisable; and (B) the
restrictions and other conditions applicable to outstanding Restricted Shares,
Restricted Share Units, and other Share-based Awards, including vesting
requirements, shall immediately lapse, and any Performance Goals relevant to
such awards shall be deemed to have been achieved at the target performance
level; such Awards shall be free of all restrictions and fully vested; and, with
respect to Restricted Share Units, shall be payable immediately in accordance
with their terms or, if later, as of the earliest permissible date under Code
section 409A.

(iii)                However, unless the Change in Control is a change in the
ownership or effective control or of ownership of a substantial portion of the
assets of the Company (within the meaning of Code section  409A), a Change in
Control shall not accelerate the time of payment of Restricted Share Units and
other awards and amounts payable under the Plan that are deferred compensation
subject to Code section 409A.

(iv)               If and to the extent that outstanding awards under the Plan
are not assumed, continued, or replaced in accordance with Section 15(a)(i)
above, then in connection with the application of the Change-in-Control
Treatment set forth in Section 15(a)(ii) above, the Board may, in its sole
discretion, provide for cancellation of such outstanding awards at the time of
the Change in Control in which case a payment of cash, property, or a
combination of cash and property shall be made to each such Participant upon the
consummation of the Change in Control that is determined by the Board in its
sole discretion and that is at least equal to the excess (if any) of the value
of the consideration that would be received in such Change in Control by the
holders of the Company's securities relating to such awards over the exercise or
purchase price (if any) for such awards (except that, in the case of an Option
or SAR, such payment shall limited as necessary to prevent the Option or SAR
from being subject to Code section 409A).

--------------------------------------------------------------------------------


(v)                 If and to the extent that (A) outstanding awards are
assumed, continued or replaced in accordance with Section 15(a)(i) above and
(B) a Participant's employment with, or performance of services for, the Company
is terminated by the Company for any reasons other than Cause or by such
Participant for Good Reason, in each case, within the two-year period commencing
on the Change in Control, then, as of the date of such Participant's
termination, the Change-in-Control Treatment set forth in Section 15(a)(ii)
above shall apply to all assumed or replaced awards of such Participant then
outstanding.

(vi)               Outstanding Options or SARs that are assumed, continued, or
replaced in accordance with Section 15(a)(i) may be exercised by the Participant
in accordance with the applicable terms and conditions of such award as set
forth in the applicable Award Agreement or elsewhere; provided, however, that
Options or SARs that become exercisable in accordance with Section 15(a)(v) may
be exercised until the expiration of the original full term of such Option or
SAR notwithstanding the other original terms and conditions of such award.

(b)                 Definitions. 

(i)                   For the purposes of this Plan, a "Change in Control" of
the Company shall mean a change in control of a nature that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the Securities and Exchange Act of 1934, as amended (the
"Exchange Act"), whether or not the Company is then subject to such reporting
requirements; provided that, without limitation, such a Change in Control shall
be deemed to have occurred if (A) any "person" (as such term is used in section
13(d) and 14(d) of the Exchange Act) is or becomes "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 30 percent or more of the combined voting
power of the Company's then outstanding securities; or (B) during any period of
two consecutive years, the following persons (the "Continuing Directors") cease
for any reason to constitute a majority of the Board:  individuals who at the
beginning of such period constitute the Board and new Directors each of whose
election to the Board or nomination for election to the Board by the Company's
security holders was approved by a vote of at least two-thirds of the Directors
then still in office who either were Directors at the beginning of the period or
whose election or nomination for election was previously so approved; or (C) the
consummation of a merger or consolidation of the Company with any other
corporation, other than (1) a merger or consolidation that would result in the
voting securities of the Company outstanding immediately before the merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of such surviving entity) more than 50
percent of the combined voting power of the voting securities of the Company or
of such surviving entity outstanding immediately after such merger or
consolidation or (2) a merger of consolidation that is approved by a Board
having a majority of its members persons who are Continuing Directors, of which
Continuing Directors not less than two-thirds have approved the merger or
consolidation; or (D) the security holders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company's assets.

(ii)                 For the purposes of this Section 15, "Cause"  shall mean
(A) the continued failure by the Participant to perform material
responsibilities and duties toward the Company (other than any such failure
resulting from the Participant's incapacity due to physical or mental illness),
(B) the engaging by the Participant in willful or reckless conduct that is
demonstrably injurious to the Company monetarily or otherwise, (C) the
conviction of the Participant of a felony, or (D) the commission or omission of
any act by the Participant that is materially inimical to the best interests of
the Company and that constitutes on the part of the Participant common law fraud
or malfeasance, misfeasance, or nonfeasance of duty; provided, however, that
Cause shall not include the Participant's lack of professional qualifications. 
For purposes of this Agreement, an act, or failure to act, on the Participant's
part shall be considered "willful" or "reckless" only if done, or omitted, by
the Participant not in good faith and without reasonable belief that the action
or omission was in the best interest of the Company.

(iii)                For the purposes of this Section 15, "Good Reason" shall
mean:

(1)                 the assignment to the Participant after the Change in
Control of any duties materially inconsistent with the Participant's position
(including status, offices, titles, and reporting requirements, authority,
duties or responsibilities), or any other action that results in a material
diminution in such position, authority, duties, or responsibilities;

(2)                 a material reduction by the Company in the Participant's
base salary in effect immediately before the Change in Control;

2

--------------------------------------------------------------------------------


(3)                 a material reduction by the Company in the Participant's
annual bonus opportunity or in the target level for such bonus or in the level
of the Participant's long term equity incentive, as compared to such opportunity
or level in effect immediately before the Change in Control;

(4)                 a material diminution in any budget over which the
Participant retains authority; or

(5)                 the Company's requiring the Participant, without the
Participant's written consent, to be based at any office or location materially
distant from the Participant's office location immediately before the Change in
Control, except for travel reasonably required in the performance of the
Participant's responsibilities.

A termination for Good Reason must be communicated by the Participant to the
Company by written notice that specifies the event or events claimed to provide
a basis for termination for Good Reason; provided that the Participant's written
notice must be tendered within ninety days of the occurrence of such event or
events and provided further that the Company shall have failed to remedy such
act or omission within thirty days following its receipt of such notice.  A
Participant's continued employment shall not constitute consent to, or a waiver
of rights with respect to, any act or failure to act constituting Good Reason if
the Participant actually terminates employment within fourteen days after the
Company's failure to timely remedy or, if earlier, prior to the second
anniversary of the Change in Control.

                IN WITNESS WHEREOF, the Board of Directors of the Company has
caused this amendment to be executed this 6th day of May, 2010.

                                                                                                                   
PARKWAY PROPERTIES, INC.

                                                                                                                   
by
                                                                                                         

1012793v23

--------------------------------------------------------------------------------